Exhibit 10.57

 

Delivery Order DTFA01-02-C-23002

Contract DTFA01-02-C-00023

Modification/Revision 1

 

DELIVERY ORDER DO#2

Under Contract No. DTFA01-02-C-00023

 

The purpose of this modification is to apply the Defense Priority and Allocation
Rating to item number 7 of the delivery order.

 

1.                                       7.  Defense Priority and Allocation
Requirement is hereby deleted and replaced by:

 

7.             Defense Priority and Allocation Requirement

 

The Transportation Security Administration, U.S. Department of Transportation
(TSA/DOT) is authorized to use the DO-H8 priority rating in accordance with the
provisions of the Defense Priorities and Allocations System (DPAS) regulation
(15 C.F.R. § 700, et seq.) on its contracts and orders placed with U.S.
contractors and suppliers, including InVision Technologies, Inc., to support the
acquisition of Explosive Detection Systems (EDS) machines, including applicable
spare parts and service subcontracts, for the TSA/DOT Transportation Threat
Protection Program (TTPP).  The TTPP is approved as a national defense program
as defined in the Defense Production Act (DPA) of 1950, as amended (50 U.S.C.
App. § 2152(13)).

 

This Rating Authorization is granted under the authority of Section 101(a) of
the DPA of 1950, as amended (50 U.S.C. App. § 2071, et seq,) and the DPAS, and
with the concurrence of the Federal Emergency Management Agency (FEMA). Except
as needed to support the procurement of applicable spare parts and maintenance
and repair services, this Rating Authorization will terminate upon delivery of
all the EDS machines required by TSA/DOT to satisfy machine requirements under
the Aviation and Transportation Security Act of 2001 (Pub. L. No. 107-71, 155
Stat. 597 (2001)).

 

DO-H8 priority rating hereby applies to this delivery order.  The Contractor
shall follow all requirements of the DPAS regulation (15 C.F.R. § 700, et seq.)
during the conduct of this delivery order.

 

2.             Except as provided herein, all other terms and conditions remain
unchanged.

 

END OF DELIVERY ORDER

 

--------------------------------------------------------------------------------